Citation Nr: 1109350	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  08-22 042	)	DATE
	)
	)


THE ISSUE

Whether a June 29, 1960 decision of the Board of Veterans' Appeals (Board), which denied an increased rating for anxiety reaction with tinnitus aurium, should be revised or reversed on the basis of clear and unmistakable error (CUE).

(The issue of entitlement to an effective date earlier than July 7, 2005 for the grant of a total disability rating based on individual unemployability (TDIU), to include whether there was CUE in a February 8, 1965 determination of the rating board, is addressed in a separate Board decision under a different docket number.)




ATTORNEY FOR THE BOARD



J. Connolly Jevtich, Counsel



INTRODUCTION

The Veteran served on active duty from October 1942 to June 1945.

The Veteran, the moving party, filed a September 2007 statement which was accepted as a motion to revise or reverse, on the basis of CUE, a June 29, 1960 Board decision, wherein the Board denied an increased rating for anxiety reaction with tinnitus aurium.  See 38 U.S.C.A. §§ 5109A and 7111; 38 C.F.R. §§ 20.1400, 20.1403.  In a June 2008 statement, the Veteran's representative clarified that the Veteran was asserting CUE in the June 29, 1960 Board decision.  The Veteran is also pursuing the matter of CUE in a subsequent rating board decision, but that matter is being adjudicated separately along with the issue of entitlement to an effective date prior to July 7, 2005 for the grant of a TDIU.

The Board's policy provides that the issue of whether a prior Board decision involves CUE will be addressed in a decision separate from decisions on other issues.  This exception to the general policy that all issues over which the Board has jurisdiction in an individual case will be addressed in a single document is provided since the Board exercises original jurisdiction where reversal or revision of a previous Board decision due to CUE is requested.  38 U.S.C. § 7111(e).  Thus, as noted on the title page of this decision, the other claims are addressed in a separate decision.

For good cause shown, the Veteran's appeal as to his earlier effective date claim was been advanced on the docket in accord with 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).

In August 2008, the Board determined that the criteria for revision or reversal of a June 29, 1960 decision of the Board wherein the Board denied an increased rating for anxiety reaction with tinnitus aurium on the basis of CUE had not been met.  In a separate decision, the Board also determined that the criteria for revision or reversal of the February 1965 rating determination on the basis of CUE were not met and that the legal criteria were not been met for an effective date prior to July 7, 2005, for TDIU.  The Veteran appealed the two Board matters to the United States Court of Appeals for Veterans Claims ("the Court") which vacated the Board's August 2008 decisions.  

In a separate decision, the Board has remanded the matter of entitlement to an effective date earlier than July 7, 2005 for the grant of a TDIU, to include whether there was CUE in a February 8, 1965 determination of the rating board, to the Regional Office (RO), located in Boise, Idaho, per the Veteran's request, following his submission of additional evidence.  Although it appears that the Veteran also wants this matter addressed herein remanded, whether a June 29, 1960 decision of the Board which denied an increased rating for anxiety reaction with tinnitus aurium, should be revised or reversed on the basis of CUE, this is a matter of original Board jurisdiction and is not subject to RO review and will not be remanded.  


FINDING OF FACT

The record does not reveal any kind of error of fact or law in the Board's June 29, 1960 decision that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.


CONCLUSION OF LAW

The criteria for revision or reversal of a June 29, 1960 decision of the Board wherein the Board denied an increased rating for anxiety reaction with tinnitus aurium on the basis of CUE have not been met.  38 U.S.C.A. §§ 5107, 5110, 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 3.105(a), 20.100, 20.1402, 20.1403 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  This law contemplates VA's notice and duty to assist obligations in the context of claims for benefits.  An allegation of CUE does not actually represent a "claim" but rather is a collateral attack on a final decision.  Thus, the provisions of the VCAA are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (an attempt to obtain benefits based on an allegation of clear and unmistakable error "is fundamentally different from any other kind of action in the VA adjudicative process.").  The Board therefore finds that the provisions of the VCAA, and its implementing regulations, are not applicable to the adjudication of the issue of CUE in the June 29, 1969 Board decision on appeal.

The Veteran has alleged CUE in a June 29, 1960 Board decision, wherein the Board denied an increased rating for anxiety reaction with tinnitus aurium.  A decision issued by the Board is final.  38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. §§ 20.1100, 20.1104(a)(1).  Previous determinations of the Board that are final and binding, including decisions of the degree of disability, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, however, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).  

A final Board decision may be revised or reversed on the grounds of CUE by the Board on its own motion, or upon request of a moving party at any time after the decision is made.  38 U.S.C.A. §§ 5109A(a), 7111(a), (c).  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice codified at 38 C.F.R. §§ 20.1400-1411.  

A motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b).  Rule 1403, 38 C.F.R. § 20.1403, describes what constitutes CUE and what does not, and provides as follows:

(a) General.  Clear and unmistakable error is a very specific and rare kind of error. It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.

(b) Record to be reviewed.  (1) General.  Review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made.  (2) Special rule for Board decisions issued on or after July 21, 1992.  For a Board decision issued on or after July 21, 1992, the record that existed when that decision was made includes relevant documents possessed by VA not later than 90 days before such record was transferred to the Board for review in reaching that decision, provided that the documents could reasonably be expected to be part of the record.

(c)  Errors that constitute clear and unmistakable error.  To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.

(d)  Examples of situations that are not clear and unmistakable error.  (1) Changed diagnosis.  A new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision.  (2) Duty to assist.  The Secretary's failure to fulfill the duty to assist.  (3)  Evaluation of evidence.  A disagreement as to how the facts were weighed or evaluated.

(e)  Change in interpretation.  Clear and unmistakable error does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  (38 U.S.C.A. §§ 501(a), 7111).

The Board notes that, with respect to the final provisions of the regulations pertaining to the adjudication of motions for revision or reversal of prior Board decisions on the grounds of CUE, the definition of CUE was based on prior rulings of the Court.  More specifically, it was observed that Congress intended that VA adopt the Court's interpretation of the term "clear and unmistakable error."  Indeed, as was discussed in the notice of proposed rulemaking, 63 Fed. Reg. 27,534-36 (1998), the sponsor of the bill that became the law specifically noted that the bill would "not alter the standard for evaluation of claims of CUE."  143 Cong. Rec. 1,567-68 (daily ed. Apr. 16, 1997) (remarks of Rep. Evans, sponsor of H.R. 1090, in connection with House passage).  Thus, the Board is permitted to seek guidance as to the existence of clear and unmistakable error in prior Board decisions based on years of prior Court precedent regarding CUE.

CUE is determined by three criteria:

(1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; 

(2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and 

(3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992).

It has been held that CUE is a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  The Board must emphasize that the Court has consistently stressed the rigorous nature of the concept of CUE.  "

CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313. 

Historically, a July 1945 rating decision granted service connection for psychoneurosis, anxiety, with disturbance of ear function, and assigned a 50 percent rating effective June 26, 1945.  In an April 1946 rating decision, it was determined that the Veteran's psychiatric disability had improved and the rating was reduced to 30 percent from July 23, 1946.  In an April 1948 rating decision, the disability rating was reduced to 10 percent from October 10, 1948.  The disability was recharacterized as anxiety reaction with bilateral tinnitus and was rated under Diagnostic Code 9105.  Under the 1945 Schedule for Rating Disabilities, Diagnostic Code 9105 indicated that an anxiety state should be rated as Neurasthenia.  Neurasthenia, in turn, was rated under Diagnostic Code 9101.  

In a March 1957 rating decision, the RO again reduced the disability rating, this time to non-compensable effective from August 13, 1957, per Diagnostic Code 9105 (as rated under Diagnostic Code 9101).  At the time of that rating decision, the current March 1957 VA examination report showed that the Veteran was making a good living, had minimal psychiatric symptoms, and had tinnitus which had been held to be a manifestation of his service-connected psychiatric disorder.  

In December 1959, the Veteran was hospitalized.  It was noted that the Veteran was an electrician, but had been unemployed for the past 4 months which only lasted 3 days.  He felt uncomfortable on the job and did not associate with others at lunch.  He was terminated after he refused to work on a Saturday.  It was noted that the Veteran had held 12-14 jobs in the last year.  Psychiatric evaluation revealed that the Veteran was tense, anxious, and perspiring.  He had a fine tremor.  He had not been at all sociable and sat on the ward.  He was preoccupied and had a rather doleful expression.  He responded readily when approached and was entirely cooperative.  His productions were spontaneous, but under diminished pressure.  In relating his story, he skipped a great deal and was not well organized.  His thinking had been entirely logical, however.  His mood was definitely depressed.  There was evidence of psychomotor slowing.  He often thought, "what is the use?"  This occurred to him especially when he was drinking and he then he would talk about suicide.  Sometimes, he awoke early in the morning and was unable to get back to sleep.  His appetite was poor and he was generally withdrawn.  When he talked, however, he showed flashes of considerable feeling.  Apparently, he was a sensitive individual and was capable to strong emotional reactions.  There were no delusions evident.  He had hallucinations of his name being called by a brother.  Even when he was drinking heavily, he never had any "DT's" or hallucinosis.  He described frequent anxiety spells, panic reactions, feelings that others considered him inferior, and was preoccupied with the past and his family relationships.  On one occasion, he expressed, not too clearly, the feeling that his older brother was his natural father.  His sensorium was completely clear.  His memory was good.  He had above average intelligence.  There were indications of some insight.  His judgment was adequate.  He was competent.  

Shortly after his admission, he was presented to a psychiatric conference.  It was the consensus that the Veteran had a deep-seated neurosis with anxiety, with depressive and phobic features.  There was much speculation as to what precipitated his decompensation and hospitalization, but nothing definite was decided.  It was decided to treat him with chemotherapy.  The Veteran began feeling improvement.  He became much more cheerful, sociable, and began sleeping well.  He maintained this improvement with weekend passes to his home.  It was noted that there was schizophrenic potential which should be kept in mind.  At the present time, most of the symptomatology was neurotic and depressive.  

The Veteran was discharged to home for a week and did well.  He then requested a discharge.  It was noted that he was seeking work and was hopeful of finding a job soon.  The diagnosis was anxiety reaction with phobic and depressive features, chronic, severe, treated, improved.  It was noted that his disorder was manifested by anxiety, tremor, desire to run and hide, trouble holding jobs, insomnia.  The external precipitating stress was unknown.  It was noted that the Veteran had a very traumatic family background.  His estimated resultant incapacity was moderate impairment.  

In a February 1960 rating decision, the Veteran's disability rating was increased to 30 percent effective December 4, 1959 (the initial date of VA hospitalization) and the Veteran's disability was recharacterized as anxiety reaction with phobic and depressive features with tinnitus.  

The assigned 30 percent rating was made under Diagnostic Code 9101-9B (the same rating as Diagnostic Code 9101).  Diagnostic Code 9101-9B was typed on the rating sheet, but it was crossed out and Diagnostic Code 9407 was handwritten in its place.  Clearly, this handwritten notation was made at some later date since no Diagnostic Code 9407 was in effect at that time.  Thus, the rating was made under Diagnostic Code 9101-9B as typed on the rating sheet and consistent with the manner in which he had been previously been rated.  Since the handwritten notation was made at some later time, it had no bearing on the rating made by the RO at that time as the code 9407 was not in effect so any consideration of such would have been impossible.  

Further, the Board finds that it is apparent from the record that the rating was made in accordance with Diagnostic Code 9101 since the Veteran had been rated pursuant to that criteria since the April 1948 rating decision; thus for over a decade.  There is no reason why the diagnostic code would have been changed at that time nor is such indicated since, as noted, the handwritten notation was obviously made later.  

The Veteran appealed that February 1960 rating decision which assigned the higher 30 percent rating to the Board.  On his VA Form 1-9, he stated that his psychiatric disability was "precluding me from following any gainful occupation."  

In a June 29, 1960 decision, the Board denied an increased rating.  His VA hospitalization was reviewed.  The Board concluded:

After a review of the finding recorded on Administration hospital report and other evidence, it is the determination of the Board that, under the applicable schedular provisions, a rating in excess of thirty per cent (30%) for the service-connected nervous condition including tinnitus aurium is not warranted.  

The Board recognizes that the 1960 RO and Board decisions were brief; however, prior to the enactment of the Veterans' Benefits Amendments of 1989, Pub. L. Non. 101-237, 103, Stat. 2062 (1988), ROs were not required to provide reasons and bases fir their decisions.  Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004).  

Further, prior to the enactment of the Veterans' Judicial Review Act, the decisions of the Board were required to only be in writing and contain the findings of fact and conclusions of law as separately cited.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

It was not until 1989, when Congress amended section 4004(d) that the Board was required to provide "the reasons or bases for [its] findings and conclusions."  

Law and regulations that were applicable to the Veteran's psychiatric evaluation under Diagnostic Code 9101-9B at the time of the June 1960 decision must be considered.  

The Board notes, as indicated above, that the RO rated the Veteran under that code, Diagnostic Code 9101.  Likewise, although the Board in 1960 did not specifically state that this same code was used, the Board finds it logical and reasonable that this was in fact the diagnostic code that was considered since, as noted, the Veteran had been continuously rated under this code for many years.  The Board in 1960 was not required to list the provision that was used so the fact that the code was not listed is not an error.  

Diagnostic Code 9101 described ratings for Neurasthenia.  A 30 percent rating described the following:

Moderately severe; characteristic mental and physical fatigability unrelated to disease process or toxic agents, with fairly frequent headaches not due to toxemia, uncorrected visual defect, etc., fairly frequent prolonged periods of insomnia, or objectively ascertained vasomotor instability, approximating neurocirculatory asthenia with decided reduction in exercise tolerance; productive of considerable social and industrial inadaptability.

See Schedule for Rating Disabilities 1945, see also Loose Leaf Edition-1957.  

One means of establishing CUE is to demonstrate that the correct facts, as they were known at the time, were not before the adjudicator at the time of the final decision being challenged.  See Russell, 3 Vet. App. at 313-14.  However, upon review of the evidence then of record in 1960, it can be seen that the Board correctly stated the facts pertinent to the Veteran's claim.  The most emphasis was placed on the VA hospitalization report which was cited accurately and was addressed.  However, the Veteran contends that the Board did not properly develop the record.  For example, his Social Security statement, his Certificate of Social Insurance Award, a statement from his wife, and medical records, were not obtained.  The Veteran has variously stated what evidence was present and what was missing.  Nevertheless, a failure in the duty to assist does not establish CUE.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, the Federal Circuit emphasized that a purported failure in the duty to assist cannot give rise to CUE, nor does it result in "grave procedural error" so as to vitiate the finality of a prior, final decision.  Thus, a failure to fully develop the record, even if true, is not CUE.  See 38 C.F.R. § 20.1403 (d).

The Veteran has offered specific assertions regarding purported missing VA medical records.  He has asserted that a Ms. S, a social worker with VA, who treated him beginning in 1964, told him that she was going to hide his records so that no one would ever find them.  He indicated that although he tried to obtain his records from VA for an extended period, he that pertinent records were the records that she hid and VA never produced the records for him.  Just recently, he stated that some records were obtained from a VA facility, which he has furnished.  

The Board notes that only records considered by VA in making the prior decision may be considered when evaluated for CUE.  The Veteran now has made additional contentions that the records in question were of record in 1960 and were not hidden until after April 1968.  He asserts that these records showed that he was unable to maintain employment since 1945, his 4 months of total unemployment when he filed a claim for increased benefits in March 1960, and his increasing social withdrawal since leaving the military.  He has furnished VA with copies of an August 1958 psychiatric evaluation as well as subsequent clinical records which he claims are the missing records which were recently located at a VA facility in St. Louis, Missouri.  

With regard to the allegation of wrongdoing per se, there is no specific evidence to support those allegations and the Board cannot find that based on the record that a VA employee engaged in wrongdoing.  Despite statements of the Veteran and his family to the contrary, here is no record of any inquiries made by the Veteran or his family that wrongdoing occurred over the past several decades contained in the claims file  There are no written or telephone inquiries documented in the claims file.  This is inconsistent with the Veteran's and family members' statements.  Also, the records have apparently recently been located at a VA facility, not from some hidden location.  In addition, the Veteran basically asserts that a VA social worker hid the medical records in question.  However, since he also asserts that these records were contained in the claims file and reviewed by the Board in 1960, he basically is arguing that the VA social worker not only hid the original records from the VA medical facility, she also went into his claims file and removed these records which were also contained therein and had been allegedly used in conjunction with the 1960 Board decision.  The Board does not find this contention credible.  There is simply no evidence establishing that a VA social worker would have had such access to the Veteran's claims file.  Also, it is not reasonable to find that if she participated in the alleged wrongdoing, she would have left the 1959 VA hospitalization report and the other medical evidence of record while removing only certain VA medical records instead.  The Board finds this allegation to be patently not credible.  Rather, it appears that the VA records which have recently been located were unfortunately never associated with the Veteran's claims file and were not in fact of record at the time of the Board decision in 1960.  Certainly, this was not the Veteran's fault, but, as noted, the failure to obtain these records by VA would fall within an allegation of a failure in VA's duty to assist, which is not a basis for CUE.  Further, these records cannot be considered to have been "constructively" of record since their existence predated the Court's holding regarding constructive possession by VA in Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Since the Board has determined that these VA records were not contained in the claims file at the time of the Board's June 1960 decision, they were not the basis for the Board's decision.  The Court has held that CUE must be based on the record and the law that existed at the time of the prior decision of the agency of original jurisdiction or Board decision.  Russell, 3 Vet. App. At 314.  As such, if these medical records were not contained in the claims file and were not considered, they cannot now form the basis for CUE.  

To the extent that consideration must be given to the argument that the correct facts, as they were known at the time, were not before the adjudicator at the time of the final decision being challenged, there clearly was contemporaneous medical evidence of record at that time which included mental health evaluation, which was considered and cited in the Board's decision, and which formed a reasonable basis for the decision rendered.  These records relied upon were dated in very close proximity to the Board's decision and represent an adequate picture of the Veteran's mental state at that time.  Thus, the record also does not show that the correct facts, as they were known at the time, were not before the adjudicator at the time of the final decision being challenged.  

Further, the Board notes that a remand to procure additional evidence is not warranted as that evidence clearly would not have been of record at the time of the Board's 1960 decision and the Board has found that the record does not show that the correct facts, as they were known at the time, were not before the adjudicator at the time of the final decision being challenged.  

The Veteran also essentially contends that the evidence considered by the Board was improperly weighed or evaluated because enough weight or consideration was not given to the extent of his social and industrial inadaptability.  Additionally, the Veteran contends that only one examination was considered by the Board.  Yet, the Board indicated that "other evidence" was considered which negates the argument that only one piece of evidence was considered.  In any event, a disagreement with how facts were evaluated is inadequate to raise the claim of CUE.  See Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  Further, in considering how the Board weighed the evidence and considered the medical evidence of record again does not amount to CUE.  The Veteran asserts that the evidence at that time showed that he had at least 8 out of 10 symptoms listed under Diagnostic Code 9101's criteria for a higher 80 percent rating and he should have been assigned the higher rating.  However, in considering how the Board weighed the evidence in according probative value does not amount to CUE.  The hospitalization records, including the  psychiatric conference records, were considered and indicated moderate impairment at discharge from the hospitalization, which falls within the assigned 30 percent rating criteria which encompassed up to moderately severe impairment.  Thus, there was in fact a basis for the assigned 30 percent rating.  While the Veteran may disagree with how the Board accorded probative weight, that argument is not a proper basis for CUE.  See 38 C.F.R. § 20.1403 (d).  

To the extent that the Veteran also contends that current evidence should be considered in conjunction with the 1960 decision, only evidence that was of record at the time of the June 29, 1960 Board decision can be considered.  See 38 C.F.R. § 1403(b).  

Another means by which to establish CUE is to demonstrate that the adjudicator incorrectly applied the statutory or regulatory provisions extant at the time.  Moreover, such misapplication must result in an error that is undebatable, such that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  In essence, then, in order for the Veteran to prevail in his contention of CUE, he must demonstrate that the evidence of record at the time of the earlier decision could have resulted in only one possible conclusion, namely, that he was entitled to a higher rating for his psychiatric disorder.

The Veteran contends that an error was made when the Veteran was not separately evaluated for his psychiatric disorder and his tinnitus.  The Board notes that the RO initially rated the Veteran as having ear disturbance as part and parcel of his psychiatric disability in the 1945 rating decision, and specifically tinnitus as part and parcel of his psychiatric disorder in the April 1948 rating decision.  The subsequent March 1957 evaluation also noted ear problems in conjunction with his psychiatric complaints and manifestations.  In June 1960, the Board also rated them as part of the same underlying disease process.  In view of the pertinent rating criteria, the Board cannot conclude that that it was clearly and unmistakably erroneous for the Board to have included tinnitus as part of the Veteran's psychiatric evaluation instead of separately evaluating each disability.  

In June 1960, the rating schedule provided that when there were two diagnoses covering the organic and psychiatric aspects of a single disability entity, only one percentage rating evaluation was to be assigned under the appropriate diagnostic code determined by the rating board to represent the major degree of disability.  Further, the diagnostic code for tinnitus, Diagnostic Code 6260 provided a maximum 10 percent rating for tinnitus that was persistent as a symptom of head injury, concussion, or acoustic trauma.  At the time of the June 1960 Board decision, the recent medical evidence noted tinnitus in conjunction with the psychiatric complaints, not as a symptom of head injury, concussion, or acoustic trauma.  

Thus, the Board had a basis for including tinnitus as part of the psychiatric disorder.  Further, the psychiatric manifestations were rated as 30 percent disabling, higher than the rating available for tinnitus.  In addition, regardless, the Veteran's tinnitus was not shown to warrant a compensable rating, even if rated on its own as the recent medical evidence noted tinnitus in conjunction with the psychiatric complaints, not as a symptom of head injury, concussion, or acoustic trauma.  Thus, the Veteran's rating on this basis would not have been manifestly different.

The Veteran also contends that there was CUE because the Board did not adjudicate a TDIU claim and apply the regulations pertaining to TDIU.  The Board notes that the Veteran indicated in his VA Form 1-9, that he was precluded from following gainful employment.  This statement may be construed as a claim for a TDIU rating.  It may also be construed as a contention regarding the level of severity of the Veteran's psychiatric disorder, since industrial impairment was a factor for rating purpose.  Even if the TDIU claim was raised, the RO had not adjudicated this raised issue.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) held that once a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU rating.  However, the Court of Appeals for the Federal Circuit (Federal Circuit) clarified Roberson, stating that if the record shows the existence of an unadjudicated claim raised along with an adjudicated claim and the RO's decision acts (favorably or unfavorably) on one of the claims but fails to specifically address the other claim, the second claim is deemed denied, and the appeal period begins to run.  Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006).  If a timely appeal is not filed, the Veteran's only recourse is to file a CUE claim.

There was no final decision of a denial of TDIU when the Board decision in 1960 was rendered.  Thus, any raised TDIU claim remained unadjudicated until the next rating decision, dated in February 1965, where it can be considered deemed denied per Deshotel.  The matter of an appeal of a denial of TDIU by the RO was not before the Board in June 1960.  Accordingly, the matter of a TDIU is not before the Board with regard to the CUE motion regarding the Board's June 1960 decision and the Board cannot consider this as part of the Veteran's CUE motion since this claim of TDIU has not been the subject of a final Board decision.  See 38 U.S.C.A. § 7104 38 C.F.R. §§ 20.1100, 20.1400.  

The Board concludes that the Board's June 29, 1960 decision does not include the kind of error of fact or law which would compel a conclusion that the result would have been manifestly different but for the alleged error, and there is no basis upon which to find clear and unmistakable error in this decision.  The evidence of record in June 1960 did not require a finding in excess of 30 percent.  Based on the evidence of record, including the December 1959 hospitalization records and the Veteran's state of moderate impairment upon his discharge from such, the Board's denial of a higher rating was logical and permissible.  The Board decision was primarily based on the VA hospitalization, as noted above.  The Veteran presented a myriad of symptoms which had decreased by his discharge.  As indicated, the level of psychiatric disability was noted to be moderate in the hospitalization summary which was very close in proximity to the date of the Board decision.  Thus, there was a basis for the 30 percent rating.  The 30 percent rating under Diagnostic Code 9101 was consistent with the evidence then of record.  As noted, any contention regarding how this evidence was weighed does not amount to CUE.  

In the absence of the kind of error of fact or law which would compel the conclusion that the result would have been manifestly different but for the error, there is simply no basis upon which to find CUE in the June 29, 1960 Board decision.  Accordingly, the Veteran's motion is denied.


ORDER

The motion for revision of the June 29, 1960 Board decision on the basis of CUE is denied.



                       ____________________________________________
	JOHN KITLAS
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



